Citation Nr: 0922326	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral weak feet prior to January 31, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral weak feet since January 31, 2008.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1944.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied entitlement to an evaluation in excess 
of 10 percent for bilateral weak feet, previously described 
as third degree pes planus.  

In a March 2008 rating decision, the Veteran was granted an 
increased evaluation of 30 percent for bilateral weak feet, 
effective January 31, 2008.  A Veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for bilateral weak feet remains before the Board.

The issues have been recharacterized to better reflect the 
Veteran's contentions.  Although the Veteran and his 
representative have continued to contend that he is entitled 
to an earlier effective date, he is not making a prohibited 
free-standing claim for an earlier effective date.  He is 
instead continuing to disagree with the denial of an 
increased evaluation in excess of 30 percent and with the 
dates assigned to the staged rating granted in the March 2008 
rating decision.  As the entire period is under appeal, the 
dates assigned to the staged rating are under review in this 
appeal.  

In March 2009, the Board remanded the appeal for entitlement 
to an increased evaluation for bilateral weak feet.  The case 
has been returned to the Board for further appellate action.  

In May 2009, the Veteran provided testimony before the Board 
at the RO.  A transcript of the hearing is of record.  

The record shows that the Veteran has been found to have 
peripheral neuropathy.  The Veteran's contentions can be read 
as claiming that he should receive compensation for symptoms 
of the disability.  His statements combined with the evidence 
can be read as raising a claim for service connection for 
peripheral neuropathy.  Brokowski v. Shinseki, No. 07-0349 
(U.S. Vet. App. Jun. 8, 2009); Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period prior to November 14, 2007, the Veteran's 
bilateral weak feet were moderately disabling without marked 
deformity, pain on manipulation, or characteristic 
callosities. 

2.  For the period beginning January 31, 2008, the Veteran's 
bilateral weak feet and pes planus were severe without spasm 
of the Achilles tendon on manipulation, marked inward 
displacement, or deformity of marked pronation which could 
not be relieved by orthopedic shoes or appliances.  



CONCLUSIONS OF LAW

1.  For the period prior to November 14, 2008, the schedular 
criteria for a rating in excess of 10 percent for bilateral 
weak feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 
5276, 5277 (2008).

2.  For the period beginning November 14, 2007, the schedular 
criteria for a rating in excess of 30 percent for bilateral 
weak feet have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5276, 5277.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peak (Vazquez), 22 Vet. App. 
37 (2008).

In a letter issued in March 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for bilateral pes planus.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

In a June 2008 letter, the Veteran was provided with the 
notice required by Vazquez-Flores.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice, was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by readjudication of the claims in an August 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA medical examinations in 
March 2005 and January 2008 to determine the severity of his 
foot condition. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 5277, a 10 percent rating is the 
minimum award for bilateral weak feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  38 C.F.R. § 4.71a, Diagnostic 
Code 5277.  Bilateral weak feet is rated based on the 
underlying condition.  Id. 

The Veteran's service connected disability is rated under the 
criteria for bilateral pes planus.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5276.  Under that code a 10 percent rating is 
provided for moderate bilateral pes planus with a weight 
bearing line over or medial to the great toe, inward bowing 
of the "tendo achillis," pain on manipulation and use of 
the feet.  A 30 percent rating is warranted for severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
accentuated indications of swelling on use, or characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, and not 
improved by orthopedic shoes or appliances.  Id. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran was granted service connection for third degree 
bilateral pes planus in September 1945 with an initial 
evaluation of 10 percent assigned, effective November 19, 
1944.  A claim for an increased rating for bilateral pes 
planus was received in January 2005.  In a July 2005 rating 
decision, entitlement to an evaluation in excess of 10 
percent was denied.  In March 2008, the current rating of 30 
percent was assigned, effective January 31, 2008.  

The Veteran received treatment for his foot condition at a VA 
Medical Center (VAMC) throughout the time of this appeal.  A 
January 2005 VAMC note shows that the Veteran reported 
chronic and worsening pain and swelling in his feet.  He 
stated that he compensated by wearing shoes that were at 
least one size too big for him and changing them at least 
three times a day to help with the discomfort.  He denied 
weakness or temperature intolerance.  He had had orthotics in 
the past, but these had not relieved his symptoms.  He denied 
weakness.  The pertinent diagnosis was pes planus.  A 
neurology consultation for nerve conduction studies was 
suggested.  

In March 2005, the Veteran received a VA medical examination 
for his foot condition.  He described his pain as an 8 out of 
10 and reported, stiffness, and swelling in his feet.  He had 
tried orthotics in 1991, but had had no relief.  

The examiner noted that there was no objective evidence of 
edema, painful motion, or instability present bilaterally.  
The Veteran was unable to stand on his toes or do heel-toe 
supination or pronation gait due to pain.  There were no 
abnormal shoe wear patterns or calluses.   There was no 
forefoot, midfoot, or Achilles tendon malalignment.  

X-rays taken in connection with the March 2005 VA examination 
revealed loss of the plantar arch of the left foot while 
there was no significant flatfoot deformity seen in the right 
foot.  The examiner diagnosed the Veteran with pes planus, an 
old fracture of the shaft of the first left metatarsal, 
bilateral bunions, and degenerative joint disease on the 
right first metatarsophalangeal joint.  

In April 2005, the Veteran received an electromyogram (EMG) 
and nerve conduction velocity (NCV) test and examination at 
the VAMC where he reported tightness, swelling, and a burning 
pain down his ankle.  He denied any weakness in his feet, 
back pain, radicular leg symptoms, or using braces for 
walking.  The examiner stated that the physical examination 
revealed bilateral pes planus, mild edema noted at both 
angles, and sensory deficit in a stocking distribution 
bilaterally.  Range of motion in the lower extremity joints 
was within functional limits.  

The EMG/NCV examination revealed evidence of bilateral 
sensori-motor peripheral polyneuropathy involving the lower 
extremities, which appeared to be an axonal loss type of 
neuropathy.  The Veteran was recommended to consult with the 
pain clinic for treatment of neuropathic pain.  

In a December 2005 letter, one of the Veteran's private 
doctors explained that the Veteran reported to him that he 
experienced fallen arches and significant foot pain after his 
service in World War II.  The doctor explained that the 
Veteran had been experiencing foot pain since he began 
treating him in 1988 and that EMGs confirmed neuropathy.  

A September 2006 VAMC record noted a reported chronic burning 
sensation in both feet and no edema.  The Veteran was 
assessed with polyneuropathy of the feet as well as pes 
planus.  A July 2007 VAMC record again noted the Veteran's 
report of chronic burning in both feet, that there was no 
evidence of edema, and that the polyneuropathy of the feet 
and pes planus were unchanged.  It further included a 
statement from the Veteran that he wanted to admit that his 
service-connected condition was related to his neuropathy 
pain.  The record also stated that the diagnosis of diabetes 
mellitus was confirmed and the Veteran was educated on 
dietary changes.  

On November 14, 2007, a VA podiatrist found edema of the 
right leg, more predominant than the left with a history of 
right knee replacement, no pain on palpation of the feet, 
reduced muscle power, low arches on and off weight-bearing, 
ankle valgus on stance, and heels everted and feet abducted 
on stance.  The podiatrist assessed the Veteran with flatfeet 
with posterior tibialis dysfunction and dispensed ambulatory 
shoes noting that prior orthotics had not been effective.  

In January 2008, the Veteran received a second VA medical 
examination for which further X-rays were taken and compared 
with the March 2005 VA examination X-rays.  The examiner 
noted that there was little change shown when comparing the 
two sets of X-rays.  The degenerative changes and mild pes 
planus in the left foot were both again noted.  Views of the 
right foot now showed a mild hallux valgus deformity.  

During the January 2008 VA examination the Veteran reported 
pain, swelling, stiffness, fatigability, weakness, and lack 
of endurance bilaterally over the whole foot and that he was 
able to walk more than a quarter of a mile but less than one 
mile.  The Veteran stated that he wore corrective shoes for 
flat feet and he rated the effectiveness of the corrective 
shoes as fair.  

The January 2008 VA examiner noted objective evidence of 
edema, severe tenderness of the entire sole, and weakness 
with fair inversion, eversion, supination and pronation power 
in both feet.  There was moderate pronation and pain on 
manipulation bilaterally and no objective evidence of 
instability, abnormal weight bearing, hallux valgus or 
rigidus, pes cavus, or hammertoes.  The examiner found no 
malalignment of the forefoot, midfoot, or Achilles tendon.   

The examiner diagnosed bilateral pes planus and plantar 
fasciitis and noted that the Veteran's condition would 
prevent him from completing chores, exercising, and 
participating in sports and would make shopping moderately 
difficult.  The examiner stated there would be no 
occupational effects since the Veteran was retired.  

A September 2008 VAMC record notes that the Veteran's left 
foot and ankle pain had recently worsened and that the doctor 
suspected arthritis flare up along with a possible 
superimposed ankle sprain.  The Veteran was advised to take 
an over-the-counter pain medicine and to get additional X-
rays.  

In October 2008, a VA podiatrist found edema, more 
predominant in the right leg than the left, no pain on 
palpation of the feet, reduced muscle power, low arches on 
and off weight-bearing, ankle valgus on stance, and heels 
everted and feet abducted on stance.  The VA doctor assessed 
the Veteran with chronic bilateral foot pain with peripheral 
neuropathy and instructed him to continue with ambulatory 
shoes and over-the-counter pain medicine and to perform range 
of motion and stretching exercises.   

In May 2009, the Veteran provided testimony before the Board 
at the RO.  He stated that the statement of the January 2008 
examiner that there had been little change since the last 
study in March 2005 was evidence that he should have been 
granted an increased evaluation effective in March 2005.  He 
also stated that he experienced severe pain and swelling 
causing him to change his shoes at least three times a day.

Analysis

In this case, the objective findings on the Veteran's 
treatment and examination for bilateral weak feet including  
pes planus demonstrate an increase in the severity of his 
symptoms and pain beginning with the November 14, 2007 VA 
outpatient treatment.  The report of that treatment showed 
most of the findings reported on the January 2008 VA 
examination, which served as the basis for the increased 
rating.  These findings included edema and deformity.  
Accordingly, the 30 percent rating is granted, effective 
November 14, 2007. 

Prior to November 14, 2007, the Veteran's pes planus was 
manifested by pain, stiffness, and a reported burning 
sensation in both feet.  The Veteran was found to have no 
edema, deformity or characteristic callosities and therefore 
did not approximate the criteria for a 10 percent evaluation.  

While the Veteran contends that his foot condition had 
worsened, the evidence of record did not demonstrate a 
worsening of his symptomatology prior to November 14, 2007.  
While he did at times report worsening, the objective 
findings did not reflect worsening.  

The Veteran stated on the January 2008 VA examination, at his 
hearing and during earlier treatment that the orthotics he 
had previously used provided no relief, and he has reported 
severe pain in the feet.  These reports provide evidence of 
some of the symptoms that could justify a 50 percent rating.  
He reported on the January 2008 examination, however, that 
the corrective shoes he now used were fairly effective in 
relieving his symptoms.  Pes planus was not manifested by 
marked inward displacement, severe spasm of the Achilles 
tendon on manipulation, objective evidence of instability, or 
malalignment of the forefoot, midfoot, or Achilles tendon and 
therefore, did not meet most of the criteria for a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.21.

The Veteran contends that the statement of the January 2008 
examiner that there had been little change since the last 
study in March 2005 was evidence that he should have been 
granted an increased evaluation effective in March 2005.  
However, the evidence of record does not support this 
contention.  The 2008 VA examiner was specifically stating 
that the X-rays demonstrated little change.  However, the 
examiner continued to describe the change in objective 
symptomatology including severe tenderness on palpation, 
edema, weakness, painful motion, and marked deformity which 
were not present in March 2005 or until the January 31, 2008 
VA examination.  

Based on the foregoing, the Board concludes that a 30 percent 
evaluation is warranted beginning November 14, 2007, but that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent or of 10 percent prior to November 14, 
2007.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's bilateral weak feet and pes planus were 
manifested by severe tenderness on palpation, edema, 
weakness, painful motion, and marked deformity.  These 
manifestations of pronounced bilateral pes planus are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities.  
Moreover, there is no evidence of the other related factors 
referenced above.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.


ORDER

For the period prior to November 14, 2007, entitlement to an 
evaluation in excess of 10 percent for bilateral weak feet is 
denied.

For the period beginning on November 14, 2007, an evaluation 
of 30 percent for bilateral weak feet is granted.

For the period beginning on November 14, 2007, entitlement to 
an evaluation in excess of 30 percent is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


